

113 HR 3710 IH: Medicare CGM Coverage Act
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3710IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Ms. Shea-Porter introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for coverage of continuous glucose monitoring systems (CGMS) as durable medical equipment under Medicare, and for other purposes.1.Short titleThis Act may be cited as the Medicare CGM Coverage Act.2.Medicare coverage of continuous glucose monitoring systems (CGMS) as durable medical equipment (DME)(a)Effective dateSection 1861(n) of the Social Security Act (42 U.S.C. 1395x(n)) is amended by adding at the end the following: Such term also includes continuous glucose monitoring systems (including a transmitter, receiver, sensors, and test strips required for use)..(b)Effective dateThe amendment made by subsection (a) shall apply to the implementation of monitoring systems occurring on or after January 1, 2015.